       Case 8-20-71624-ast            Doc 31       Filed 07/16/20   Entered 07/16/20 09:14:03




UNITED STATES BANKRUPTCY COURT                                          Hearing Date and Time:
EASTERN DISTRICT OF NEW YORK                                            July 29, 2020 @ 12 noon
-----------------------------------------------------x
In re                                                                   Objections Due:
                                                                        July 22, 2020

                                                                        Chapter 11, subchapter V
CORNELL ST. HEMPSTEAD, LLC,
                                                                        Case No. 20-71624-ast
                                   Debtor.

-----------------------------------------------------x


UNITED STATES TRUSTEE’S OBJECTION TO THE DEBTOR’S APPLICATION TO
APPROVE DEBTOR IN POSSESSION FINANCING AND FOR RELATED RELIEF


To:     THE HONORABLE ALAN S. TRUST;
        UNITED STATES BANRKUPTCY JUDGE:


                 WILLIAM K. HARRINGTON, the United States Trustee for Region 2 (the

“United States Trustee”) by his counsel, in furtherance of his duties under 28 U.S.C. section 586,

and in support of the United States Trustee’s objection to the request of Cornell St. Hempstead,

LLC for approval of post-petition financing under 11 U.S. C. section 364 (the “Motion”),

represents and alleges as follows:

                                     PRELIMINARY STATEMENT

                 The Debtor acquired its interest in the Property in March 2018, approximately

two years ago. It did so by purchasing, for what is believed to be a nominal sum, a referee’s

deed and taking title to the Property subject to the interests of the first lienholder. The Debtor

has indicated that the Property is vacant, and non-income producing. The Debtor is seeking the

extraordinary relief of borrowing funds secured by a super priority lien, priming the first

lienholder. The Debtor has not demonstrated that it cannot borrow other than on a super-priority



                                                         1
      Case 8-20-71624-ast        Doc 31     Filed 07/16/20     Entered 07/16/20 09:14:03




basis, and critically, based upon the Debtor’s valuation of the Property, there is no equity

cushion. Consequently, the Debtor is not adequately protecting the interests of the first

lienholder. Finally, the Debtor has failed to provide notice reasonably calculated to notice the

first lienholder of the relief sought in the Motion. The Debtor’s Motion should be denied in its

entirety.



                                              FACTS

                 1.    On March 13, 2020, Cornell St. Hempstead LLC (the “Debtor”) filed its

voluntary petition under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”) and simultaneously elected to be treated as a sub-chapter V small business debtor (ECF

Docket No. 1).

                 2.    The Debtor is represented by the firm of Hasbani & Light, P.C., Seth

Weinberg, Esq., as counsel (“Counsel”).

                 3.    On March 16, 2020, the United States Trustee appointed Salvatore

LaMonica as the subchapter V trustee (the “Trustee”) (ECF Docket No. 2).

                 4.    According to the Debtor’s schedules, the Debtor is the owner of the real

property located at 157 Cornell St., Hempstead, New York (the “Property”), which is the subject

of a lien in the approximate amount of $424,000 in favor of Deutsche Bank National Trust

Company as Trustee for Long Beach Mortgage Loan Trust 2003-5 (“First Lienholder”)

                 5.    The Debtor’s principal testified at the April 14, 2020 first meeting of

creditors under Bankruptcy Code section 341(a), that the Debtor acquired the Property by

purchasing the referee’s deed in connection with the second mortgagee’s foreclosure action, and

thereby acquired the Property subject to the First Lienholder’s interest.



                                                 2
       Case 8-20-71624-ast           Doc 31      Filed 07/16/20        Entered 07/16/20 09:14:03




                 6.       On April 22, 2020, the Debtor moved by Notice of Presentment seeking

entry of an order valuing the Property at $120,000 (ECF Docket No. 19). The Debtor’s motion

was granted, on default, on April 27, 2020 (ECF Docket No. 23).

                 7.       On May 28, 2020, the Debtor moved seeking approval of its application to

obtain post-petition financing on a super-priority basis and granting adequate protection (ECF

Docket No. 25).

                 8.       In brief, the Debtor is seeking to borrow up to $75,000 from Loyd

Financing LLC (“Loyd”) secured by a super-priority lien on the Property 1. According to the
                                                                                    0F




financing agreement and the proposed order, the funds would be used to pay administrative

costs, and to pay for capital expenditures to renovate the Property and to pay creditors (ECF

Docket No. 25, proposed order at paragraph 3). While the budget was not annexed to the original

motion papers, Counsel provided it to the United States Trustee upon request. The budget

merely lists a number of projects, contains no detail on what work will be done, who will

perform the work, or whether the contractor is licensed or insured, or any expected timeline.

                 9.       The principal’s affidavit (the “Affidavit”) in support of the financing,

indicates that the Debtor sought financing from three lenders and only one agreed to provide

financing (See Debtor’s Application in Support at paragraph 11). The Affidavit does not provide

any other information and does not indicate whether Loyd is a related entity.

                 10.      The Debtor proposes to prime the First Lienholder, and in response to the

United States Trustee’s inquiry concerning whether the proposed transaction would adequately

protect the First Lienholder, responded that once the renovations are complete, the Property’s

value will be enhanced, thereby adequately protecting the First Lienholder.


1
 The Order references the property as 226 Lawson Street, Hempstead, New York, which is not the location of the
Debtor’s Property.

                                                       3
        Case 8-20-71624-ast      Doc 31     Filed 07/16/20     Entered 07/16/20 09:14:03




                                      APPLICABLE LAW

               11.     The Bankruptcy Code at section 364 provides that, subject to Court

approval, after notice and a hearing, a debtor in possession may borrow funds in any number of

ways. That is, on a unsecured basis as an administrative expense, or, if the debtor is unable to

obtain credit as an administrative expense, the borrowing may be authorized with priority over

administrative expenses, or secured by a lien on property not otherwise subject to a lien, or

secured by a subordinate lien. Finally, the Bankruptcy Code at section 364(d) empowers the

Court to approve borrowing secured by a senior or equal lien on the property only if the debtor is

unable to obtain credit by any other method and there is adequate protection for the existing lien.

The debtor bears the burden of proof on the issue of adequate protection. (See 11 U.S.C. section

364).

               12.     Granting post-petition financing on a priming basis is extraordinary relief

and is allowed only as a last resort. In re YL West 87th Holdings 1, LLC, 423 B.R. 421, 441

(Bankr. S.D.N.Y. 2010) citing In re Seth, 281 B.R. 150, 153 (Bankr.D.Conn.2002).

               13.     The debtor seeking to secure its borrowing by a priming lien has two

burdens to carry under section 364(d). The first prong of Bankruptcy Code section 364(d)

requires the debtor to demonstrate that less onerous post-petition financing was unavailable. In

re Beker Industries Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y.1986). The debtor’s second burden

is to demonstrate the existence of adequate protection. In re Reading Tube Industries, 72 B.R.

329, 334 (Bankr. E.D. Pa. 1987).

               14.     Reliance solely upon the debtor’s principal for a determination that

borrowing is unavailable under less onerous terms does not satisfy the debtor’s burden under the



                                                 4
      Case 8-20-71624-ast         Doc 31     Filed 07/16/20      Entered 07/16/20 09:14:03




first prong of Bankruptcy Code section 364(d) (see Reading Tube, Id. 72 B.R at 333)( when a

debtor chose to rely solely upon the opinion of its chairman of the board to demonstrate the

unavailability of other financing, the court denied the debtor’s request for financing under the

first prong of Bankruptcy Code section 364(d)).

               15.      With respect to the second prong of Bankruptcy Code section 364(d),

while the determination of what is adequate protection for secured creditors is left to the vagaries

of each case the “. . . . focus is protection of the secured creditor from diminution in the value of

its collateral during the reorganization process.” In re Beker Indus., 58 B.R. 725, 736

(Bankr.S.D.N.Y.1986). Priming is impermissible unless there is adequate protection to existing

lien holders. See In re First South Sav., 820 F.2d 700, 701–11 (5th Cir.1987).

               16.     The existence of an equity cushion seems to be “the preferred test in

determining whether priming of a senior lien is appropriate under section 364.” YL West 87th, id.,

423 B.R. at 442 citing In re Strug–Div., LLC, 380 B.R. 505, 513 (Bankr.Ill.2008). As one Court

aptly stated, where there is no equity cushion, section 364(d)(1)(B) is not satisfied. Reading Tube

Id., 72 B.R, 333–34.

               17.     Other courts have used a “holistic approach” by analyzing all relevant

facts “with a particular focus upon the value of the collateral, the likelihood that it will depreciate

or appreciate over time, the prospects for successful reorganization of the debtor’s affairs by

means of the Plan, and the Debtor’s performance in accordance with the Plan.” YL West 87th, id.,

423 B.R. at 441 citing In re Tashjian, 72 B.R. 968, 973 (Bankr.E.D.Pa.1987).

               18.     But, “Congress did not contemplate that a secured creditor could find its

position eroded and, as compensation for the erosion, be offered an opportunity to recoup

dependent upon the success of a business with inherently risky prospects.” In re Windsor Hotel,



                                                  5
      Case 8-20-71624-ast         Doc 31       Filed 07/16/20    Entered 07/16/20 09:14:03




L.L.C., 295 B.R. 307, 314 (Bankr. C.D.Ill 2003) citing Swedeland Development Group, 16 F.3d

at 567. (See also In re Mosello, 192 B. R. 277 (Bankr. S.D.N.Y. 1996) (court denied a priming

lien where the debtor claimed future value would constitute adequate protection but first required

the property to be subdivided into twenty building lots, then developed and sold over a three-year

period, after obtaining zoning approvals, installing roads and sewage facilities); and YL West, Id.,

423 B.R. at 441 (court denied request for a priming lien finding that post-construction potential

increased value was insufficient to provide adequate protection)).

                19.     Addressing the authority to prime an existing lien, the Windsor Hotel court

noted that priming an existing lien “ . . . should not be read as authorization to increase

substantially the risk of the existing lender in order to provide security for a new, post-petition

lender. When the effect of the new borrowing with a senior lien is merely to pass the risk of loss

to the holder of the existing lien, the request for authorization should be denied.” Windsor Hotel,

id., 295 B.R. at 314 citing 3 Collier on Bankruptcy ¶ 364.05[1] (15th Ed. Rev’d).



                                               ARGUMENT

                20.     In the case at bar, there is no doubt the Debtor is seeking extraordinary

relief. As will be explained herein, the Debtor cannot satisfy either of its statutory burdens, and is

therefore not entitled to the relief sought.

                21.     Initially, on a procedural basis, the United States Trustee submits that the

notice provided to the First Lienholder, was inadequate. Specifically, the Debtor apparently

mailed the Motion to a location in California. There is no indication as to whom the notice was

addressed. Moreover, since the Debtor purchased an interest in this Property in a Nassau County

foreclosure action via a referee’s deed, subject to the first lien, it is not inappropriate to conclude



                                                   6
      Case 8-20-71624-ast         Doc 31    Filed 07/16/20      Entered 07/16/20 09:14:03




that the Debtor can notice the First Lienholder by the exercise of reasonable diligence. Instead,

the Debtor merely mailed the Motion to a location in California. The United States Trustee

submits that the notice provided was not reasonably calculated to provide adequate notice,

especially during a pandemic when many offices are unstaffed and that the Debtor should have

performed some due diligence to locate the First Lienholder, and its counsel.

                22.     The United States Trustee also submits that the Debtor has not

demonstrated that less onerous financing was unavailable. The Debtor, similar to the debtor in

Reading Tube, relies solely on the opinion of its principal. There is no indication that the Debtor

conducted any other analysis, and more importantly, other than a statement in the proposed order

that the negotiation between Loyd and the Debtor was arms-length, there is no evidentiary

support for that conclusion. It is simply unclear whether Loyd is related in any way to the

Debtor, or its principal.

                23.     The United States Trustee also submits that the Debtor has not carried its

burden that the First Lienholder’s interest will be adequately protected. The Motion is devoid of

any explanation of how the renovations will adequately protect the First Lienholder’s position. In

fact, if the First Lienholder’s lien is now only secured to the Property’s value of $120,000, a

$75,000 priming lien severely diminishes the First Lienholder’s position. As set forth herein,

and as is evident from the facts of this case, there is no equity cushion. In the absence of an

equity cushion, and based upon the terms of the proposed borrowing, the Debtor cannot satisfy

its burden that the First Lienholder is adequately protected.

                24.     The Debtor has advised the United States Trustee that upon completion of

the anticipated work, the First Lienholder will be protected. But, the Motion fails to indicate

who the contractor is, who the architect is, whether either are properly licensed, whether the



                                                 7
      Case 8-20-71624-ast         Doc 31     Filed 07/16/20      Entered 07/16/20 09:14:03




plans are approved or are in accord with the applicable building codes or regulations, whether the

contractor is insured. There is no information on a timeline, whether the renovations have a

scheduled start and completion date, and how long it will take to put the Property into an

income-producing posture. The United States Trustee is also concerned that the Application now

indicates that the Property may be inhabited by squatters. The unexplained variables and

contingencies underlying the proposed borrowing exposes the estate to additional and

unprotected risk.

               25.     As the Court determined in Windsor Hotel, id., 295 B.R. at 314, the

decree of adequate protection that is required to authorize the extraordinary relief of a priming

lien, does not equate with the existing lienholder assuming the risk for the benefit of a new

lender.

               26.      Here, if the proposed financing is approved, the First Lienholder’s

position will be substantially eroded, with the only possibility for recoupment, a risky renovation

and a still greater risky rental of the Property, which upon information and belief, has failed to

produce any income for at least two years. As the Moselle Court opined, “the debtors’

development scheme is beset by uncertainty and risk, and the ultimate outcome of the project is a

matter of speculation based upon assumptions which cannot be quantified or verified by

objective evidence.”Mosell, Id. 192 B.R. at 290 (denying debtor’s request for a priming lien to

finance a future development when the first lienholder was undersecured).



                                          CONCLUSION

               27.     The Debtor’s financing proposal cannot be approved because the Debtor

has failed to satisfy its statutory burdens that no other financing is available, and most critically,



                                                   8
      Case 8-20-71624-ast        Doc 31     Filed 07/16/20      Entered 07/16/20 09:14:03




because there is no equity cushion, the Debtor cannot provide adequate protection to the First

Lienholder. Finally, the United States Trustee submits that the failure to serve the Motion in a

manner reasonably calculated to provide notice weighs in favor of denying the relief sought.

               WHEREFORE, the United States Trustee respectfully requests that the Motion

be denied in its entirety and that the Court grant such other and further relief as may be just and

proper.



DATED: Central Islip, New York                       WILLIAM K. HARRINGTON
       July 16 , 2020                                  UNITED STATES TRUSTEE REGION 2
                                                     560 Federal Plaza
                                                     Central Islip, New York 11722
                                                     Telephone (631) 715-7800



                                                     By: /s/ Christine H. Black
                                                           Christine H. Black
                                                           Assistant United States Trustee




                                                 9
       Case 8-20-71624-ast            Doc 31       Filed 07/16/20    Entered 07/16/20 09:14:03




UNITED STATES BANKRUPTCY COURT                                            Hearing Date and Time:
EASTERN DISTRICT OF NEW YORK                                              July 29, 2020 @ 12 noon
-----------------------------------------------------x
In re                                                                     Objections Due:
                                                                          July 22, 2020

                                                                          Chapter 11, subchapter V
CORNELL ST. HEMPSTEAD, LLC,
                                                                          Case No. 20-71624-ast
                                   Debtor.

-----------------------------------------------------x

                                      CERTIFICATE OF SERVICE
                I, Joann Lomangino, am employed by the Office of the United States Trustee for
the Eastern District of New York, hereby certify that on July 16, 2020, I caused a copy of the
annexed, United States Trustee’s Objection To The Debtor’s Application To Approve
Debtor In Possession Financing And For Related Relief to be served by First Class mail in the
State of New York, with proper postage affixed to the persons and entities whose names and
addresses appear on the annexed service list, and additionally by electronic mail to the email
addresses listed.
Dated: Central Islip, New York
       July 16, 2020


                                                                    /s/ Joann Lomangino
                                                                    Joann Lomangino




                                                         10
     Case 8-20-71624-ast     Doc 31   Filed 07/16/20   Entered 07/16/20 09:14:03




Mailing List:
Seth D. Weinberg
Hasbani & Light, P.C.
450 Seventh Avenue
Ste 1408
New York, NY 10123
sweinberg@hasbanilight.com

Salvatore LaMonica, Esq.
LaMonica Herbst & Maniscalco, LLP
3305 Jerusalem Avenue
Suite 201
Wantagh, NY 11793
sl@lhmlawfirm.com

Deutsche Bank Nation Trust Company
As Trustee for Long Beach Mortgage
Loan Trust 2005-3
1761 E St Andrew
Santa Ana, CA 92705




                                         11
